Citation Nr: 0433537	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for undiagnosed 
illness manifested by diffuse myalgias, joint pains and 
tension headaches, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from November 1978 to July 
1987, and from November 1990 to March 1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

Service connection is also in effect for biopsy scar of the 
left breast, and status post parathyroidectomy for 
hyperparathyroidism, each rated as noncompensably disabling.

In her Notice of Disagreement on a VA Form 21-4138, dated in 
May 1999, the veteran argued that the 20 percent disability 
rating was inadequate; in a VA Form 21-4138 dated in June 
1999, she asked for a personal hearing at the RO in Oakland.

In her Substantive Appeal, a VA Form 9, dated in June 1999, 
she argued that a 40 percent rating was warranted as she was 
in constant pain which became most severe at night; in that 
document she did not indicate any preference with regard to a 
personal hearing.

Correspondence was sent to the veteran by the RO in June 1999 
reflecting that she wanted a hearing before a Veterans Law 
Judge in Washington.  She later responded with a VA Form 21-
4138, dated in May 2000, in which she stated that she did not 
want a hearing in Washington, but "requested a personal 
hearing with the hearing officer at the VA Regional office in 
Oakland.  This is still my choice of a hearing.  Please 
schedule this hearing as soon as possible."

It is conceivable that a hearing was scheduled and is 
undocumented in the file.  However, it is not shown by the 
documentation of record that she was afforded the opportunity 
to present testimony at such a hearing.  She is entitled to 
do so, and the Board is obligated to make sure that her due 
process has been protected in that regard.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Based on the evidence of record, the case must be remanded 
for the following:

The veteran should be scheduled for a 
personal hearing before a Hearing Officer 
at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


